The information in this prospectus supplement and the accompanying prospectus is not complete and may be changed. This prospectus supplement and the accompanying prospectus are not an offer to sell these securities and are not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to CompletionPreliminary Prospectus Supplement dated March 15, 2010 Prospectus Supplement (To Prospectus dated November 12, 2009) Filed Pursuant to Rule 424(b)(5) Registration No. 333-162381 9,000,000 Shares Safe Bulkers, Inc. Common Stock We are selling 9,000,000 shares of our common stock in this public offering. Our common stock is listed on the New York Stock Exchange under the symbol SB. The last reported sale price of our common stock on March 12, 2010 was $8.67 per share. Concurrently with the public offering of our common stock pursuant to this prospectus supplement, we are also selling through a private placement 1,000,000 shares of our common stock to Vorini Holdings Inc., our controlling stockholder, at the public offering price. Investing in our common stock involves risk. Before buying any shares you should carefully read the section entitled Risk Factors beginning on page S-14 of this prospectus supplement and on page 2 of our Annual Report on Form 20-F filed with the Securities and Exchange Commission on February 23, 2010. Per Share Total Public offering price $ $ Underwriting discount $ $ Proceeds, before expenses, to Safe Bulkers, Inc., from the public offering $ $ The underwriters may also purchase up to an additional 1,350,000 shares of our common stock from us at the public offering price, less the underwriting discount, within 30 days from the date of this prospectus supplement to cover overallotments, if any. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus are truthful or complete. Any representation to the contrary is a criminal offense. The shares of common stock will be ready for delivery on or about , 2010. Joint Book-Running Managers BofA Merrill Lynch Credit Suisse Evercore Partners Cantor Fitzgerald & Co. DnB NOR Markets Oppenheimer & Co. The date of this prospectus supplement is , 2010. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page PROSPECTUS SUMMARY S-1 RISK FACTORS S-14 FORWARD-LOOKING STATEMENTS S-14 USE OF PROCEEDS S-16 CASH AND CAPITALIZATION S-17 DIVIDEND POLICY S-18 PRICE RANGE OF COMMON STOCK S-19 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS S-20 TAX CONSIDERATIONS S-35 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION S-35 UNDERWRITING S-36 LEGAL MATTERS S-41 EXPERTS S-41 WHERE YOU CAN FIND ADDITIONAL INFORMATION S-41 INCORPORATION BY REFERENCE S-42 PROSPECTUS FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 4 SERVICE OF PROCESS AND ENFORCEMENT OF LIABILITIES 4 ABOUT THIS PROSPECTUS 4 WHERE YOU CAN FIND ADDITIONAL INFORMATION 4 INCORPORATION OF CERTAIN INFORMATION BY REFERENCE 5 RATIO OF EARNINGS TO FIXED CHARGES 5 USE OF PROCEEDS 6 CAPITALIZATION AND INDEBTEDNESS 6 DESCRIPTION OF CAPITAL STOCK 6 DESCRIPTION OF WARRANTS 12 DESCRIPTION OF SUBSCRIPTION RIGHTS 12 MARSHALL ISLANDS COMPANY CONSIDERATIONS 14 PRINCIPAL STOCKHOLDERS 18 PLAN OF DISTRIBUTION 19 LEGAL MATTERS 21 EXPERTS 21 This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of this offering and certain other matters. The second part, the prospectus, gives more general information about securities we may offer from time to time. Generally, when we refer to the prospectus, we are referring to both parts of this document combined. You should read both this prospectus supplement and the accompanying prospectus, together with additional information described under the heading Where You Can Find Additional Information and Incorporation by Reference. To the extent the description of our securities in this prospectus supplement differs from the description of our securities in the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not, and the underwriters have not, authorized anyone to provide you with different information. The distribution of this prospectus and sale of these securities in certain jurisdictions may be restricted by law. Persons in possession of this prospectus supplement or the accompanying prospectus are required to inform themselves about and observe any such restrictions. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement is accurate as of the date on the front cover of this prospectus supplement only. Our business, financial condition, results of operations and prospects may have changed since that date. i PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus supplement and the accompanying prospectus and should be read together with the information contained in other parts of this prospectus supplement, the accompanying prospectus and the documents we incorporate by reference, including the risk factors beginning on page S-14 of this prospectus supplement and on page 2 of our Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission (the SEC) on February 23, 2010 (our Annual Report on Form 20-F). Unless otherwise indicated, references in this prospectus to Safe Bulkers, the Company, we, our, us, or similar terms when used in a historical context refer to Safe Bulkers, Inc. and/or its subsidiaries, as well as additional entities which were under common control with us prior to our initial public offering. Before making your investment decision, you should carefully read the prospectus and the documents referred to in Where You Can Find Additional Information and Incorporation by Reference for information about us, including our financial statements. Unless otherwise indicated, all references to currency amounts in this prospectus supplement and the accompanying prospectus are in U.S. dollars. Unless otherwise indicated, all data regarding our fleet and the terms of our charters is as of March 10, 2010 and references to our fleet at future dates assume there have been no acquisitions other than our six contracted newbuilds and no dispositions. Our Company We are an international provider of marine drybulk transportation services, transporting bulk cargoes, particularly coal, grain and iron ore, along worldwide shipping routes for some of the worlds largest consumers of marine drybulk transportation services. As of March 10, 2010, we had a fleet of 13 drybulk vessels, with an aggregate carrying capacity of 1,077,900 deadweight tons, or dwt, and an average age of 3.7 years, giving us one of the worlds youngest fleets of Panamax, Kamsarmax and Post-Panamax class vessels. Our fleet is expected to grow through 2012 by 68%, as measured by dwt, as the result of the delivery of six further contracted newbuilds, comprised of four Post-Panamax and two Capesize class vessels. Upon delivery of the last of our contracted newbuilds, our fleet will be comprised of 19 vessels, having an aggregate carrying capacity of 1,807,900 dwt. We employ our vessels on both period time charters and spot charters, according to our assessment of market conditions, with some of the worlds largest consumers of marine drybulk transportation services. Since 2005 our customers have included over 30 national, regional and international companies, including Arcelor Mittal, Bunge S.A., Cargill International S.A., Daiichi Kisen Kaisha, Eastern Energy Pte. Ltd., Intermare Transport G.m.b.H., Kawasaki Kisen Kaisha, Ltd, Nippon Yusen Kaisha, Shinwa Kaiun Kaisha, or their affiliates. The vessels we deploy on period time charters provide us with relatively stable cash flows and high utilization rates, while the vessels we deploy in the spot market allow us to take advantage of comparatively attractive spot charter rates, including during periods of strong charter market conditions. As of March 10, 2010, our fleet was comprised of 12 vessels employed on period time charters and one vessel employed on a spot charter. Approximately 92% of our fleets anticipated ownership days in 2010 are covered by period time charter arrangements. In addition, three of our six newbuilds are already chartered, including both Capesize class vessels, for which we have arranged 10- and 20-year period time charters, respectively. We successfully completed our initial public offering (the IPO) in the United States on June 3, 2008, and our common stock trades on the New York Stock Exchange under the symbol SB. Following the IPO, we continue to be majority-owned by the Hajioannou family, which has a long history of owning and operating vessels. Over the past 15 years under the leadership of Polys Hajioannou, we have created a leading drybulk company, with a young fleet comprised of vessels designed to a high technical specification and with an average age of 3.7 years, as of March 10, 2010, by taking delivery of 24 drybulk newbuilds when we found prices to be attractive and selling 11 drybulk vessels during periods when we viewed secondhand prices as attractive. Under Polys Hajioannous leadership, we have expanded the classes of drybulk vessels in our fleet and the aggregate carrying capacity of our fleet has grown from 146,000 dwt in 1995 to 1,077,900 dwt currently. As of December 31, 2009, Vorini Holdings Inc. (Vorini), a company controlled by Polys Hajioannou and his family, owned approximately 82% of our outstanding common stock. S-1 We also benefit from the expertise of our affiliated management company, Safety Management Overseas S.A., which we refer to as Safety Management or our Manager, which is owned by Polys Hajioannou, and along with its predecessor, has specialized in drybulk shipping since 1965, providing services to over 30 drybulk vessels. A number of our Managers key management and operational personnel have been continuously employed with Safety Management and its predecessor companies for over 25 years. We believe that this experience has continued to benefit us since our IPO. Since our IPO, we have expanded our fleet from 11 to 13 drybulk vessels and we have actively managed our newbuild orderbook while restructuring some of our debt agreements on favorable terms. Even in this volatile environment, in the face of challenging financing conditions, we have continued to return capital to stockholders, paying quarterly dividends of $0.15 per share in February, May, August and November of 2009 and February of 2010. We believe our experience, relationships and financial strength will enable us to take advantage of any improvement in market conditions or future dislocations affecting our competitors. Our Fleet Our fleet is comprised of 13 vessels, of which four are Panamax, three are Kamsarmax and six are Post-Panamax class vessels, with an aggregate carrying capacity of 1,077,900 dwt and an average age of 3.7 years, compared to an industry average, as of December 31, 2009, of approximately 16 years. As of March 10, 2010, 12 of our vessels were employed on period time charters and one vessel was employed in the spot market. As of March 10, 2010, the average remaining duration of the charters for our existing fleet was 3.0 years. Our fleet is expected to increase in dwt capacity by approximately 68% by 2012 as a result of the delivery of six contracted newbuilds, comprised of four Post-Panamax and two Capesize class vessels. Assuming delivery of all six of our contracted newbuilds through 2012, our fleet will be comprised of four Panamax, three Kamsarmax, ten Post-Panamax and two Capesize class vessels, and the aggregate carrying capacity of our 19 vessels will be 1,807,900 dwt. The majority of vessels in our fleet have sister ships with similar specifications in our existing or newbuild fleet. We believe that using sister ships provides cost savings because it facilitates efficient inventory and crew management and allows for the substitution of sister ships to fulfill our period time charter obligations. S-2 The table below presents additional information with respect to our drybulk vessel fleet, including our newbuilds, and its deployment as of March 10, 2010. Vessel Name Dwt YearBuilt (1) Country ofConstruction CharterType CharterRate (2) Commissions (3) CharterPeriod (4) SisterShip (5) Current Fleet Panamax Maria 76,000 2003 Japan Time $18,000 3.75% Jun. 2009Aug. 2010 A Time $17,750 0.00% Sep. 2010Apr. 2011 Vassos 76,000 2004 Japan Time $29,000 1.25% Nov. 2008Oct. 2013 A Katerina 76,000 2004 Japan Time $15,500 4.75% Jun. 2009May 2011 A Maritsa 76,000 2005 Japan Time (7) $32,000 1.25% Mar. 2010Mar. 2012 A $28,000 Mar. 2012Mar. 2013 $24,000 Mar. 2013Mar. 2015 Kamsarmax Pedhoulas Merchant 82,300 2006 Japan Time (6) $43,120 1.25% Jan. 2009Mar. 2010 B Time $27,250 4.75% Apr. 2010Mar. 2011 Pedhoulas Trader 82,300 2006 Japan Time (7) $69,000 1.00% Aug. 2008Jul. 2009 B $56,500 Aug. 2009Jul. 2010 $42,000 Aug. 2010Jul. 2011 $20,000 Aug. 2011Jul. 2013 Pedhoulas Leader 82,300 2007 Japan Time $18,500 4.75% Jul. 2009Jun. 2011 B Post-Panamax Stalo 87,000 2006 Japan Spot $32,000 3.75% Jan. 2010Mar. 2010 C Spot $23,850 5.00% Mar. 2010Mar. 2010 Time $34,160 1.25% Mar. 2010Feb. 2015 Marina 87,000 2006 Japan Time (7) $61,500 2.50% Dec. 2008Mar. 2009 C $57,500 Apr. 2009Dec. 2009 $52,500 Dec. 2009Dec. 2010 $42,500 Dec. 2010Dec. 2011 $32,500 Dec. 2011Oct. 2012 $31,500 Oct. 2012Dec. 2012 $21,500 Dec. 2012Dec. 2013 Sophia 87,000 2007 Japan Time $34,720 1.25% Oct. 2008Sep. 2013 C Eleni 87,000 2008 Japan Time $66,400 1.25% Oct. 2009Mar. 2010 C Time $34,160 1.25% Apr. 2010Mar. 2015 Martine 87,000 2009 Japan Time $40,500 1.25% Feb. 2009Feb. 2014 C Andreas K 92,000 2009 South Korea Time $20,500 3.75% Nov. 2009Nov. 2010 D Subtotal 1,077,900 New builds Post-Panamax Hull No. 1050 92,000 1H 2010 South Korea Time $22,750 3.75% Apr. 2010Apr. 2011 D Hull No. 1583 95,000 2H 2010 Japan E Hull No. 1579 95,000 2H 2011 Japan E Hull No. 1594 95,000 1H 2012 Japan E Capesize Hull No. 1144 177,000 1H 2010 China Time $25,928 2.50% Aug. 2011Apr. 2031 Hull No. 1074 176,000 2H 2011 China Time $38,000 1.00% Jun. 2012May 2022 Subtotal 730,000 TOTAL 1,807,900 (1) For newbuilds, the dates shown reflect the expected delivery dates. S-3 (2) Quoted charter rates are gross charter rates. Gross charter rates reflect payment of commissions. Net charter rates are charter rates after the payment of commissions. (3) Commissions reflect payments made to third-party brokers or our charterers, and do not include the 1.0% fee payable on gross freight, charter hire, ballast bonus and demurrage to our Manager pursuant to our vessel management agreements with our Manager. (4) The start dates listed reflect either actual start dates or, in the case of contracted charters that had not commenced as of March 10, 2010, scheduled start dates. Actual start dates and redelivery dates may differ from the scheduled start and redelivery dates depending on the terms of the charter and market conditions. (5) Each vessel with the same letter is a sister ship of each other vessel that has the same letter, and under certain of our charter contracts, may be substituted with its sister ships. (6) In December 2009, we agreed with the charterer of the vessel Pedhoulas Merchant to terminate the existing charter. In exchange for the early redelivery of this vessel, the charterer agreed to pay cash compensation in an amount to be determined based on the vessels actual redelivery date. Based on an estimated redelivery date of March 31, 2010, the cash compensation would be $5.1 million. (7) Charter agreement which provides for variable charter rates. From the beginning of 1995 through March 10, 2010, we have taken delivery of 24 newbuilds. We are currently contracted to take delivery of a further six newbuilds, comprised of one South Korean-built Post-Panamax class vessel, with an amended contract price of $72.0 million, scheduled for delivery in 2010, three Japanese-built Post-Panamax class vessels, the first with a contract price of $49.0 million, the second with an amended contract price of $56.0 million and the third with a contract price of $48.0 million, scheduled for delivery in 2010, 2011 and 2012, respectively, and two Chinese-built Capesize class vessels, with a contract price of $63.0 million and an amended contract price of $80.0 million, respectively, scheduled for delivery in 2010 and 2011, respectively. We also expect to receive an address commission of 1% on the three Japanese-built vessels. We anticipate that our primary sources of funds to satisfy these commitments will be cash from operations, additional indebtedness to be raised and, possibly, equity financing. Recent Developments On March 4, 2010, we entered into a new period time charter for the Pedhoulas Merchant , a Kamsarmax-class vessel, with a duration of 12 to 15.5 months at a gross daily charter rate of $27,250, less total commissions of 4.75%. The time charter will commence upon the early redelivery of the Pedhoulas Merchant to us, which is estimated to occur on March 31, 2010, and for which we will receive cash compensation. Our Competitive Strengths We believe that we possess a number of strengths that provide us with a competitive advantage in the drybulk shipping industry, including: Young, high-quality fleet of Panamax, Post-Panamax and Kamsarmax vessels. Following the delivery of the last of our contracted newbuilds in March 2012, we will own a fleet of 19 vessels aggregating 1,807,900 dwt with an average age of 4.3 years. The industry average as of December 31, 2009 was approximately 16 years. Our fleet will be comprised of four Panamax, three Kamsarmax, ten Post-Panamax and two Capesize class vessels. Our focus is on these larger classes of drybulk vessels, which are able to efficiently transport the major drybulk commodities, including coal, grain and iron ore. The young age of our fleet minimizes our operational expenses and maximizes fleet utilization. We are also focused on quality vessels designed to high technical specifications which allow our vessels to lift more cargo on the same draft, compared to the industry average, to have lower-than-average fuel consumption and to have larger-than-average generators, which offer greater operational efficiency and safety than smaller generators. Our young fleet also provides us with a competitive advantage in the period time charter market, where vessel age and quality are of significant importance in competing for business. S-4 Significant contracted growth with attractive charters in place. We have contracts to acquire six drybulk newbuilds which, upon delivery, will add an aggregate 730,000 dwt in capacity to our fleet, increasing the dwt capacity of our current fleet by approximately 68%. We have already arranged period time charters for three of our six newbuilds, including both Capesize class vessels, for which we have arranged 10- and 20-year period time charters, respectively. Leadership through industry cycles. We have benefited from the expertise of our executive officers, including our chief executive officer Polys Hajioannou, and of our Manager. Our Managers personnel consists of experienced executives, many of whom have more than 25 years of experience in the drybulk shipping industry. We believe that our executive officers and our Manager have worked together to strengthen our company since our IPO by taking the following steps over the last year during a challenging industry environment:  We have successfully managed our newbuild orderbook by opportunistically terminating, delaying and entering into contracts to acquire newbuild vessels, resulting in an aggregate reduction of newbuild contract prices, after taking into account cancellation costs, of $20.7 million.  We successfully completed early redelivery agreements for six of our vessels, which were all reemployed. We received approximately $66.0 million in cash from certain charterers in exchange for the early redelivery to us of these six vessels, representing a 5% to 10% discount to contracted future cash flows under these charters, determined after taking into account the market rate the vessel was expected to earn on future charters. As the drybulk market strengthened, we subsequently employed five of the six vessels in the period time charter market and sold the sixth, our oldest Panamax class vessel, for $33.0 million. In addition, in December 2009, we agreed with the charterer of the vessel Pedhoulas Merchant to take early redelivery of the vessel. Based on an estimated redelivery date of March 31, 2010, the cash compensation would be $5.1 million.  We restructured certain of our debt agreements and maintained a low cost of funding (a weighted average interest rate for the year ended December 31, 2009 of approximately 2.14% per annum) while continuing to permit both fleet growth and return of capital to stockholders, paying quarterly dividends of $0.15 per share in February, May, August and November of 2009 and February of 2010.  We secured additional committed indebtedness in the amount of $74.5 million under commitment letters we have accepted. Of this total commitment of $74.5 million, $34.5 million had been drawn as of February 2010.  We maintained a strong operating performance as evidenced by a utilization rate of 99.2% during the year ended December 31, 2009. During this period, we believe our vessel operating expenses were significantly lower than the industry average. Long-term relationships with key industry players drive opportunities with customers and shipyards. We have established long-term relationships with some of the largest drybulk shippers in the industry by providing reliable service and consistently meeting our customers expectations. Our policy is to charter our vessels primarily to charterers that use our vessels to transport drybulk commodities rather than charterers that sub-charter them to third parties. We believe our direct relationship with the actual shippers of drybulk commodities allows us to develop long-term customer relationships, which results in significant repeat business and gives us insight into the underlying demand for those commodities. We have also developed long-term relationships with high quality shipyards and have ordered 23 newbuilds over the past 14 years from the Tsuneishi, IHI and Imabari shipyards in Japan. With financing markets remaining difficult for some vessel owners, we expect that our relationships with shipyards will provide us with attractive opportunities to purchase additional newbuilds. S-5 Our Business Strategy Our primary objectives are to profitably grow our business, increase the distributable cash flow per share and maximize value to our stockholders by pursuing the following strategies: Pursue a balanced chartering strategy. We intend to employ our drybulk vessels on a mix of period time and spot charters according to our assessment of market conditions. To lock in significant contracted revenue, at March 10, 2010, we have increased the percentage of our vessels time chartered for 2010 to 92% of our fleets anticipated ownership days. In 2011 and 2012, the percentage of our fleets anticipated ownership days currently covered by time charter arrangements is 60% and 51%, respectively, which allows for potential upside to our revenues in the event of a strong spot market. As of March 10, 2010, our total contracted revenue through 2015 from our existing fleet and the six contracted newbuilds, three of which are already chartered, is $565.8 million. Strategically expand the size of our fleet, taking advantage of industry challenges. We intend to grow our fleet through timely and selective investment in newbuild contracts for drybulk vessels when we believe those acquisitions will result in good returns on invested capital and increased cash flow per share. Given that prices for vessels have fallen since the middle of 2008, we expect to have significant opportunities to acquire newbuilds and potentially young secondhand vessels. When acquiring vessels, we prefer to invest in groups of vessels, including vessels that will be sister ships, in order to take advantage of the operational flexibility and economies of scale that sister ships afford us and our charterers. Continue to operate a high-quality fleet. We intend to maintain a young, high-quality fleet by strategically replacing existing vessels with newbuilds that have the high technical specifications and advanced designs that meet the needs of our customers. We intend to preserve the quality of our vessels through a comprehensive maintenance and inspection program supervised by our experienced affiliated Manager. Management of Our Fleet Our chief executive officer, president, chief financial officer and chief operating officer, collectively referred to in this prospectus as our executive officers, provide us with strategic management and also supervise the management of our day-to-day operations by our Manager. We have a management agreement pursuant to which our Manager provides us with technical, administrative, commercial and certain other services for an initial term expiring on June 3, 2010, with automatic one-year renewals for an additional eight years, unless we provide notice of non-renewal 12 months prior to the end of the then-current term. We have not provided such notice to our Manager and our management agreement will be automatically renewed after the initial expiration on June 3, 2010. We believe our Manager has built a strong reputation in the drybulk shipping community by providing customized, high-quality operational services in an efficient manner. In return for providing such services our Manager receives a management fee of $575 per day per vessel. After expiry of the initial term of the agreement on June 3, 2010, these fees will be adjusted every year by agreement between us and our Manager. In return for chartering services rendered to us, our Manager also receives a fee of 1.0% on all freight, charter hire, ballast bonus and demurrage for each vessel. Our Manager also receives a commission of 1.0% based on the contract price of any vessel bought or sold by it on our behalf, including the acquisition of each of our contracted newbuilds. We also pay our Manager a flat supervision fee of $375,000 per newbuild, which we capitalize, for the on-premises supervision by selected engineers and others on the Managers staff of newbuilds we have agreed to acquire pursuant to shipbuilding contracts, memoranda of agreement, or otherwise. Our Manager has agreed that, during the term of our management agreement and for a period of one year following its termination, our Manager will not provide management services to, or with respect to, any drybulk vessels other than (a) on our behalf or (b) with respect to drybulk vessels that are owned or operated by companies affiliated with our chief executive officer or Nicolaos Hadjioannou, and drybulk vessels that are acquired, invested in or controlled by companies affiliated with our chief executive officer or Nicolaos Hadjioannou subject in each case to compliance with, or waivers of, the restrictive covenant agreements between us and such companies. Our Manager has also agreed that if one of our drybulk S-6 vessels and a drybulk vessel owned or operated by a company affiliated with our chief executive officer, or a drybulk vessel that is acquired, invested in or controlled by such company, are both available and meet the criteria for a charter being arranged by our Manager, our drybulk vessel will receive such charter. Historically our Manager has rarely provided services to third parties. Currently our Manager provides certain management services to two vessels operated by an unaffiliated third party pursuant to a waiver of the relevant provisions of the Management Agreement, approved by our independent directors, and one vessel operated by an affiliated third party. Our arrangements with our Manager and its performance are reviewed by our board of directors. Our Manager reports to us and our board of directors through our executive officers. Recent Drybulk Industry Trends Although the Baltic Drybulk Index, or BDI, was volatile during 2009 and remains below the historic highs reached in the middle of 2008, it currently is significantly above its lows from the beginning of 2009, reflecting an increase in demand for the transportation of drybulk commodities as the global economy has stabilized over the course of this year. During 2009, the BDI hit a low of 772 on January 5, 2009 and a high of 4,661 on November 19, 2009. As of March 10, 2010, the BDI was at 3,230. The Baltic Drybulk Index (BDI) January 1, 2007 to March 10, 2010 During 2009, the drybulk market was supported by strong demand for commodities being transported to China, in particular iron ore and coal. Iron ore demand was supported by much higher demand for steel products in 2009. Provisional figures suggest that worldwide iron ore trade increased by just over four percent in 2009, with ton-mile demand of the iron ore trade rising by a similar amount. From the beginning of 2009 until December 31, 2009, the size of the worldwide drybulk fleet increased from 418.8 million dwt to 457.0 million dwt (an approximate nine percent increase) reflecting net deliveries from the orderbook. At the end of February 2010 the drybulk fleet was 459.1 million dwt. In 2009, approximately 10 million dwt of drybulk tonnage was reported to have been sold for scrap, which reduced the impact of the large number of newbuilds delivered in 2009. Given the significant limitations on financing that exist, a meaningful portion of the orderbook is expected to not be delivered on schedule while some of the orderbook is likely to be cancelled. Nonetheless, the orderbook remains large and significant additions to the global drybulk fleet are expected to occur in 2010 and 2011. S-7 The lack of available financing combined with the expected delivery of a significant number of vessels and lower charter rates (relative to peak periods in 2008) have resulted in reduced prices for new and used drybulk vessels. A five-year-old Panamax vessel, during 2008 reached levels in excess of $90 million and a newbuild contract for a Panamax vessel during this period cost approximately $55 million. Currently, a five-year-old Panamax vessel costs roughly $33 million, approximately 64% lower than at peak 2008 prices, and the price of a newbuild Panamax vessel is currently approximately $35 million, or approximately 39% lower than peak 2008 prices. We can provide no assurance that the industry dynamics described above will continue or that we will be able to expand our business. For further discussion of the risks that we face, see Risk Factors beginning on page S-14 of this prospectus supplement and page 2 of our Annual Report on Form 20-F. Corporate Information Safe Bulkers, Inc. was incorporated in the Republic of the Marshall Islands on December 11, 2007 under the Marshall Islands Business Corporations Act. We maintain our offices at 30-32 Avenue Karamanli, P.O. Box 70837, 16605 Voula, Athens, Greece. Our telephone number at that address is 011-30-210-899-4980. Our website address is www.safebulkers.com. The information on our website is not a part of this prospectus. Our registered address in the Marshall Islands is Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands MH96960. The name of our registered agent at such address is The Trust Company of the Marshall Islands, Inc. S-8 The Offering Issuer Safe Bulkers, Inc., a Marshall Islands corporation. Shares of common stock offered to the public 9,000,000 shares. 10,350,000 shares, if the underwriters exercise their overallotment option in full. Concurrent private placement Concurrently with the public offering of our common stock pursuant to this prospectus supplement, we are also selling through a private placement 1,000,000 shares of our common stock to Vorini, our controlling stockholder, at the public offering price. Vorini intends to complete the purchase of these shares if the public offering is completed. Shares of common stock to be outstanding immediately following the public offering and the concurrent private placement 64,514,643 shares, assuming the underwriters do not exercise their overallotment option. Use of proceeds We estimate that the net proceeds from the public offering, after deducting the estimated underwriting discount and estimated expenses relating to the public offering payable by us, together with the proceeds from the sale of shares to Vorini in the concurrent private placement, will total approximately $82.4 million. This amount is based on an assumed public offering price of $8.67, the last reported sale price of our common stock on the New York Stock Exchange on March 12, 2010, assuming no exercise of the underwriters overallotment option. We plan to use the net proceeds of the public offering and the concurrent private placement for vessel acquisitions, capital expenditures and for other general corporate purposes, including repayment of indebtedness. Dividends We paid our first quarterly dividend as a public company of $0.1461 per share in August 2008 and subsequent dividends of $0.475 per share in November 2008 and $0.15 per share in February 2009, May 2009, August 2009, November 2009 and February 2010. Declaration and payment of any dividend is subject to the discretion of our board of directors. See Dividend Policy. NYSE symbol SB. Risk factors See Risk Factors beginning on page S-14 of this prospectus supplement and beginning on page 2 of our Annual Report on Form 20-F for a discussion of factors you should carefully consider before deciding to invest in shares of our common stock. S-9 Each share of our common stock includes one right that, under certain circumstances, will entitle the holder to purchase from us a unit consisting of one-thousandth of a share of preferred stock at a purchase price of $25.00 per unit, subject to specified adjustments. Summary Combined and Consolidated Financial and Other Data The following table presents selected combined and consolidated financial and other data of the Company for each of the five years in the five-year period ended December 31, 2009. The selected combined and consolidated financial data of the Company is a summary of, is derived from, and is qualified by reference to, our audited combined and consolidated financial statements and notes thereto, which have been prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP. Our audited combined and consolidated statements of income, stockholders equity and cash flows for the years ended December 31, 2007, 2008 and 2009 and the consolidated balance sheets at December 31, 2008 and 2009, together with the notes thereto, are included in our Annual Report on Form 20-F, incorporated by reference herein, and should be read in their entirety. Year Ended December 31, 2005 2006 2007 2008 2009 (In thousands of U.S. dollars except share data) STATEMENT OF INCOME Revenues $ 82,877 $ 99,040 $ 172,057 $ 208,411 $ 168,400 Commissions (3,211 ) (3,731 ) (6,209 ) (7,639 ) (3,794 ) Net revenues 79,666 95,309 165,848 200,772 164,606 Voyage expenses (228 ) (420 ) (179 ) (273 ) (577 ) Vessel operating expenses (10,366 ) (13,068 ) (12,429 ) (17,615 ) (19,628 ) Depreciation (7,610 ) (9,553 ) (9,583 ) (10,614 ) (13,893 ) General and administrative expensesManagement fee to related party (803 ) (1,006 ) (1,177 ) (4,420 ) (4,436 ) Third party expenses   (2,477 ) (3,625 ) (2,610 ) Early redelivery (cost)/income  (150 ) (21,438 ) (565 ) 74,951 Loss on asset purchase cancellations     (20,699 ) Gain on sale of assets 26,785 37,015 112,360  Operating income 87,444 108,127 230,925 163,660 177,714 Interest expense (3,668 ) (6,140 ) (8,225 ) (16,392 ) (10,342 ) Other finance costs (124 ) (116 ) (161 ) (408 ) (442 ) Interest income 692 775 1,290 1,492 2,164 Loss on derivatives (3,171 ) (1,963 ) (704 ) (19,509 ) (4,416 ) Foreign currency gain/(loss) 13,477 (3,279 ) (13,759 ) (9,501 ) 838 Amortization and write-off of deferred finance charges (63 ) (180 ) (166 ) (131 ) (106 ) Net income $ 94,587 $ 97,224 $ 209,200 $ 119,211 $ 165,410 Earnings per share, basic and diluted $ 1.74 $ 1.78 $ 3.84 $ 2.19 $ 3.03 Cash dividends declared per share   $ 7.04 $ 3.83 $ 0.60 Weighted average number of shares outstanding, basic and diluted 54,500,000 (1) 54,500,000 (1) 54,500,000 (1) 54,500,889 54,510,587 (1) Gives retroactive effect to the shares issued to Vorini Holdings Inc. in connection with our initial public offering. S-10 Year Ended December 31, 2005 2006 2007 2008 2009 (In thousands of U.S. dollars) OTHER FINANCIAL DATA Net cash (used in)/provided by operating activities $ (22,349 ) $ (12,806 ) $ 278,506 $ 259,597 $ 211,338 Net cash (used in)/provided by investing activities (6,065 ) (33,835 ) 88,416 (148,223 ) (191,863 ) Net cash provided by/(used in) financing activities 28,414 46,641 (366,922 ) (83,672 ) (28,742 ) Net increase/(decrease) in cash and cash equivalents    27,702 (9,267 ) OTHER DATA EBITDA (1) $ 105,236 $ 112,322 $ 225,884 $ 144,856 $ 187,587 Adjusted EBITDA (1) 78,451 75,457 134,962 145,421 133,335 As of December 31, 2005 2006 2007 2008 2009 (In thousands of U.S. dollars) BALANCE SHEET DATA Total current assets $ 159,538 $ 282,021 $ 98,883 $ 88,086 $ 105,648 Total fixed assets 232,655 253,448 308,340 387,296 467,513 Other non-current assets 405 314 434 6,900 55,563 Total assets 392,598 535,783 407,657 482,282 628,724 Total current liabilities 111,271 172,275 43,984 70,863 65,551 Derivative liabilities   242 21,716 15,510 Long-term debt, net of current portion 149,500 134,457 306,267 413,483 420,994 Time charter discount   2,766   Unearned revenue-Long-term    11,765 29,450 Total owners/shareholders equity/(deficit) 131,827 229,051 54,398 (35,545 ) 97,219 Total liabilities and owners/shareholders equity 392,598 535,783 407,657 482,282 628,724 Year Ended December 31, 2005 2006 2007 2008 2009 FLEET DATA (2) Number of vessels at periods end 13.0 11.0 11.0 12.0 14.0 Weighted average age of fleet (in years) 4.5 2.3 2.6 3.3 3.8 Ownership days (3) 3,370 4,208 3,914 4,075 4,817 Available days (4) 3,350 4,208 3,914 4,040 4,795 Operating days (5) 3,343 4,205 3,913 4,025 4,778 Fleet utilization (6) 99.21 % 99.94 % 99.98 % 98.77 % 99.19 % Average number of vessels in the period (7) 9.2 11.5 10.7 11.1 13.2 AVERAGE DAILY RESULTS Time charter equivalent rate (8) $ 23,713 $ 22,550 $ 42,327 $ 49,626 $ 34,208 Daily vessel operating expenses (9) $ 3,076 $ 3,106 $ 3,176 $ 4,323 $ 4,075 (1) A reconciliation of net income to EBITDA and a reconciliation of EBITDA to Adjusted EBITDA is set forth below. S-11 Year Ended December 31, 2005 2006 2007 2008 2009 (In thousands of U.S. dollars) Net Income $ 94,587 $ 97,224 $ 209,200 $ 119,211 $ 165,410 Plus Net Interest Expense 2,976 5,365 6,935 14,900 8,178 Plus Depreciation 7,610 9,553 9,583 10,614 13,893 Plus Amortization 63 180 166 131 106 EBITDA $ 105,236 $ 112,322 $ 225,884 $ 144,856 $ 187,587 Less Gain on sale of assets (26,785 ) (37,015 ) (112,360 )   Plus Early redelivery cost/(income)  150 21,438 565 (74,951 ) Plus Loss on asset cancellations     20,699 Adjusted EBITDA $ 78,451 $ 75,457 $ 134,962 $ 145,421 $ 133,335 EBITDA and Adjusted EBITDA are not recognized measurements under U.S. GAAP. EBITDA represents net income before interest, income tax expense, depreciation and amortization. EBITDA assists our management and investors by increasing the comparability of our fundamental performance from period to period and against the fundamental performance of other companies in our industry that provide EBITDA information. We believe that EBITDA is useful in evaluating our operating performance compared to that of other companies in our industry because the calculation of EBITDA generally eliminates the effects of financings, income taxes and the accounting effects of capital expenditures and acquisitions, items which may vary for different companies for reasons unrelated to overall operating performance. Adjusted EBITDA represents our EBITDA after giving effect to the removal of gain on sale of assets, early redelivery (cost)/income and loss on asset cancellations for the relevant periods. Adjusted EBITDA assists our management and investors by increasing the comparability of our fundamental performance with respect to our vessel operation, without including the gain on sale of assets, gains or costs we have received or incurred through early redelivery or the losses from asset cancellations during the relevant periods, which we believe allows us to better illustrate the operating results of our vessels for the periods indicated. EBITDA and Adjusted EBITDA have limitations as analytical tools, and should not be considered in isolation, or as a substitute for analysis of our results as reported under U.S. GAAP. EBITDA and Adjusted EBITDA should not be considered a substitute for net income prepared in accordance with U.S. GAAP or as a measure of profitability. While EBITDA and Adjusted EBITDA are frequently used as measures of operating results and performance, they are not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. (2) For a description of the items listed under this heading, see Managements Discussion and Analysis of Financial Condition and Results of OperationsOperating Results. (3) Ownership days represent the aggregate number of days in a period during which each vessel in our fleet has been owned by us. (4) Available days represent the total number of days in a period during which each vessel in our fleet was in our possession net of off-hire days associated with scheduled maintenance, which includes major repairs, drydockings, vessel upgrades or special or intermediate surveys. (5) Operating days represent the number of our available days in a period less the aggregate number of days that our vessels are off-hire due to any reason, excluding scheduled maintenance. (6) Fleet utilization is calculated by dividing the number of our operating days during a period by the number of our ownership days during that period. (7) Average number of vessels in the period is calculated by dividing ownership days in the period by the number of days in that period. (8) Time charter equivalent rates, or TCE rates, represent our charter revenues less commissions and voyage expenses during a period divided by the number of our available days during the period, as indicated in the table below. TCE rates assist us in making decisions regarding the deployment and use S-12 of our vessels and in evaluating their financial performance. See Managements Discussion and Analysis of Financial Condition and Results of OperationsOperating Results for additional discussion on TCE rates. Year Ended December 31, 2005 2006 2007 2008 2009 (In thousands of U.S. dollarsexcept available days and time charter equivalent rate) Time charter revenues $ 82,877 $ 99,040 $ 172,057 $ 208,411 $ 168,400 Less commissions (3,211 ) (3,731 ) (6,209 ) (7,639 ) (3,794 ) Less voyage expenses (228 ) (420 ) (179 ) (273 ) (577 ) Time charter equivalent revenue $ 79,438 $ 94,889 $ 165,669 $ 200,499 $ 164,029 Available days 3,350 4,208 3,914 4,040 4,795 Time charter equivalent rate $ 23,713 $ 22,550 $ 42,327 $ 49,626 $ 34,208 (9) Daily vessel operating expenses include the costs for crewing, insurance, lubricants, spare parts, provisions, stores, repairs, maintenance, statutory and classification expense, drydocking, intermediate and special surveys and other miscellaneous items. Daily vessel operating expenses are calculated by dividing vessel operating expenses by ownership days for the relevant period. S-13 RISK FACTORS Any investment in our common stock involves a high degree of risk. You should carefully consider the important factors set forth under the heading Risk Factors starting on page 2 of our Annual Report on Form 20-F filed with the SEC on February 23, 2010 and incorporated herein by reference before investing in our common stock. For further details, see the sections entitled Where You Can Find Additional Information and Incorporation by Reference. Any of the risk factors referred to above could significantly and negatively affect our business, results of operations or financial condition, which may reduce our ability to pay dividends and lower the trading price of our common stock. The risks referred to above are not the only ones that may exist. Additional risks not currently known by us or that we deem immaterial may also impair our business operations. You may lose all or a part of your investment. FORWARD-LOOKING STATEMENTS All statements in this prospectus (and in the documents and statements incorporated by referenced herein) that are not statements of historical fact are forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995. The disclosure and analysis set forth in this prospectus includes assumptions, expectations, projections, intentions and beliefs about future events in a number of places, particularly in relation to our operations, cash flows, financial position, plans, strategies, business prospects, changes and trends in our business and the markets in which we operate. These statements are intended as forward-looking statements. In some cases, predictive, future-tense or forward-looking words such as believe, intend, anticipate, estimate, project, forecast, plan, potential, may, should and expect and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. In addition, we and our representatives may from time to time make other oral or written statements which are forward-looking statements, including in our periodic reports that we file with the SEC, other information sent to our security holders and other written materials. Forward-looking statements include, but are not limited to, such matters as:  future operating or financial results and future revenues and expenses;  future, pending or recent acquisitions, business strategy, areas of possible expansion and expected capital spending or operating expenses;  availability of key employees, crew, length and number of off-hire days, drydocking requirements and fuel and insurance costs;  general market conditions and shipping industry trends, including charter rates, vessel values and factors affecting supply and demand;  our financial condition and liquidity, including our ability to make required payments under our credit facilities, comply with our loan covenants and obtain additional financing in the future to fund capital expenditures, acquisitions and other corporate activities;  the overall health and condition of the U.S. and global financial markets, including the value of the U.S. dollar relative to other currencies;  our expectations about availability of vessels to purchase, the time that it may take to construct and deliver new vessels or the useful lives of our vessels;  our continued ability to enter into period time charters with our customers and secure profitable employment for our vessels in the spot market;  our expectations relating to dividend payments and ability to make such payments;  our ability to leverage to our advantage our Managers relationships and reputation within the drybulk shipping industry;  our anticipated general and administrative expenses;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities; S-14  risks inherent in vessel operation, including terrorism, piracy and discharge of pollutants;  potential liability from future litigation; and  other factors discussed in Risk Factors of this prospectus (and in the Risk Factors described in our Annual Report on Form 20-F). We caution that the forward-looking statements included in this prospectus (and in the documents and statements incorporated by reference herein) represent our estimates and assumptions only as of the date of this prospectus (and in the documents and statements incorporated by reference herein) and are not intended to give any assurance as to future results. Assumptions, expectations, projections, intentions and beliefs about future events may, and often do, vary from actual results and these differences can be material. The reasons for this include the risks, uncertainties and factors described under Risk Factors. As a result, the forward- looking events discussed in this prospectus might not occur and our actual results may differ materially from those anticipated in the forward-looking statements. Accordingly, you should not unduly rely on any forward-looking statements. We undertake no obligation to update or revise any forward-looking statements contained in this prospectus, whether as a result of new information, future events, a change in our views or expectations or otherwise. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. S-15 USE OF PROCEEDS We estimate that the net proceeds from this offering, after deducting the estimated underwriting discount and estimated expenses relating to this offering payable by us, together with the proceeds from the sale of shares to Vorini in the concurrent private placement, will total approximately $82.4 million. This amount is based on an assumed public offering price of $8.67 per share, the last reported sale price of our common stock on the New York Stock Exchange on March 12, 2010, assuming no exercise of the underwriters overallotment option. We plan to use the net proceeds of this offering for vessel acquisitions, capital expenditures and for other general corporate purposes, including repayment of indebtedness. Assuming the number of shares offered by us, as set forth on the cover page of this prospectus supplement, remains the same, after deducting the estimated underwriting discount and other estimated offering expenses payable by us, a $0.50 increase/(decrease) in the assumed public offering price of $8.67 per share would increase/(decrease) our expected net proceeds by approximately $4.8 million. S-16 CASH AND CAPITALIZATION The following table sets forth, as of December 31, 2009, our cash and our capitalization on an actual and on an as adjusted basis, which are adjusted to give effect to the issuance and sale of 9,000,000 shares of our common stock pursuant to this public offering and the issuance and sale of 1,000,000 shares of our common stock to Vorini in the concurrent private placement, both at an assumed offering price of $8.67 per share, the last reported sale price of our common stock on the New York Stock Exchange on March 12, 2010, after deducting the estimated underwriting discount and estimated expenses of $360,000. Other than these adjustments, there has been no material change in our capitalization from debt or equity issuances, re-capitalizations or special dividends between December 31, 2009 and the date of this prospectus supplement. This table should be read in conjunction with our audited consolidated financial statements and the notes thereto incorporated by reference in this prospectus. As of December 31, 2009 Actual As Adjusted (1) (in thousands of U.S. Dollars) Cash: Cash and cash equivalents $ 18,435 $ 100,874 Time depositsshort term 57,887 57,887 Restricted cash (2) 11,155 11,155 Total cash, short-term time deposits and restricted cash $ 87,477 $ 169,916 As of December 31, 2009 Actual As Adjusted (1) (in thousands of U.S. Dollars) Capitalization: Debt: Current portion of long-term debt $ 15,742 $ 15,742 Liability associated with asset held for sale 34,500 34,500 Long-term debt, net of current portion 420,994 420,994 Total debt (3)(4)(5)(7) $ 471,236 $ 471,236 Stockholders equity: Common stock 55 65 Additional paid-in capital 90 82,519 Retained earnings 97,074 97,074 Total stockholders equity $ 97,219 $ 179,658 Total capitalization $ 568,455 $ 650,894 (1) Assuming the number of shares offered by us, as set forth on the cover page of this prospectus supplement, remains the same, after deducting the estimated underwriting discount and other estimated offering expenses payable by us, a $0.50 increase/(decrease) in the assumed public offering price of $8.67 per share (the last reported sale price of our common stock on March 12, 2010) would increase/(decrease) our total capitalization by approximately $4.8 million and total stockholders equity by approximately $4.8 million. (2) The restricted cash represents collateral pledged in favor of our banks in connection with performance guarantees issued on our behalf for payments to shipyards due in 2010 totaling $6.4 million, and cash pledged in favor of our lenders of $4.8 million pursuant to our loan agreements, as amended. (3) All of our indebtedness is secured. (4) All bank debt is issued by our subsidiaries. All bank debt as of December 31, 2009, and as adjusted as described above, is guaranteed by the Company. (5) Total debt does not include the fair value of the derivative liabilities, which was $16.7 million as of December 31, 2009. S-17 (6) Represents the sum of total debt and total stockholders equity. (7) Total debt As adjusted does not include (i) the repayment of the Liability with asset held for sale of $34.5 million in January 2010 primarily from the sales consideration of $33.0 million from the sale of a vessel, (ii) borrowings of $34.5 million from a new credit facility, drawn in February 2010, and (iii) regularly scheduled debt payments made after December 31, 2009 in accordance with the agreements with the banks. As of December 31, 2009, we had 200,000,000 shares of authorized common stock, $0.001 par value, and 54,512,931 issued and outstanding shares of common stock, and 20,000,000 shares of authorized preferred stock, $0.01 par value, and no issued or outstanding shares of preferred stock. DIVIDEND POLICY We paid our first quarterly dividend as a public company of $0.1461 per share in August 2008 and subsequent dividends of $0.475 per share in November 2008 and $0.15 per share in February 2009, May 2009, August 2009, November 2009 and February 2010. The Board of Directors of the Company has followed a policy of paying out a portion of our free cash flow at a level it considers prudent in light of the current economic and financial environment. The declaration and payment of dividends, if any, will always be subject to the discretion of the Board of Directors of the Company. The timing and amount of any dividends declared will depend on, among other things: (i) our earnings, financial condition and cash requirements and availability, (ii) our ability to obtain debt and equity financing on acceptable terms as contemplated by our growth strategy, (iii) provisions of Marshall Islands and Liberian law governing the payment of dividends, (iv) restrictive covenants in our existing and future debt instruments and (v) global financial conditions. We can give no assurance that dividends will be paid in the future. Our ability to pay dividends may be limited by the amount of cash we can generate from operations following the payment of fees and expenses and the establishment of any reserves as well as additional factors unrelated to our profitability. We are a holding company, and we depend on the ability of our subsidiaries to distribute funds to us in order to satisfy our financial obligations and to make dividend payments. See Item 3. Key InformationD. Risk FactorsRisks Inherent in Our Industry and Our Business beginning on page 2 of our Annual Report on Form 20-F for a discussion of the risks related to our ability to pay dividends. S-18 PRICE RANGE OF COMMON STOCK Our common stock is listed for trading on the New York Stock Exchange and is traded under the symbol SB. The following table sets forth, for the periods indicated, the high and low closing prices for our shares. Price Range High Low 2008 (1) $ 19.05 $ 3.27 2009 9.40 2.81 Second Quarter 2008 (1) 19.00 17.97 Third Quarter 2008 19.05 10.90 Fourth Quarter 2008 11.35 3.27 First Quarter 2009 8.75 2.81 Second Quarter 2009 7.95 3.17 Third Quarter 2009 8.62 6.02 Fourth Quarter 2009 9.40 6.92 September 2009 8.57 6.77 October 2009 8.45 6.96 November 2009 9.40 6.92 December 2009 9.03 8.16 January 2010 9.11 7.91 February 2010 8.54 7.88 March 2010 (through March 12, 2010) 8.85 7.85 (1) For the period from May 29, 2008, the date on which our common stock began trading on the New York Stock Exchange, until the end of the period. S-19 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and the notes to those statements included in our Annual Report on Form 20-F. This discussion includes forward-looking statements that involve risks and uncertainties. As a result of many factors, such as those set forth under Risk Factors on page S-14 and Item 3. Key InformationD. Risk Factors and elsewhere in our Annual Report on Form 20-F, our actual results may differ materially from those anticipated in these forward-looking statements. Please see the section Forward-Looking Statements at the beginning of this prospectus supplement. Overview Our business is to provide international marine drybulk transportation services by operating vessels in the drybulk sector of the shipping industry. As of March 10, 2010 our fleet consisted of 13 drybulk vessels with an aggregate capacity of 1,077,900 dwt, and we had newbuild contracts for an additional six vessels with an aggregate capacity of 730,000 dwt. We deploy our vessels on a mix of period time and spot charters according to our assessment of market conditions, adjusting the mix of these charters to take advantage of the relatively stable cash flow and high utilization rates associated with period time charters or to profit from comparatively attractive spot charter rates, including during periods of strong charter market conditions. As of March 10, 2010, our fleet was comprised of 12 vessels employed on period time charters and one vessel employed on a spot charter. We believe our customers, some of which have been chartering our vessels or vessels of our predecessor for over 20 years, enter into period time and spot charters with us because of the quality of our young and modern vessels and our record of safe and efficient operations. The average number of vessels in our fleet for the years ended December 31, 2007, 2008 and 2009 was 10.7, 11.1 and 13.2, respectively. After delivery of our contracted newbuilds, our drybulk fleet will consist of 19 vessels and will have an aggregate carrying capacity of 1,807,900 dwt, assuming we do not acquire any additional vessels or dispose of any of our vessels. Our Manager Our operations are managed by our Manager under the supervision of our executive officers and our board of directors. Under our management agreement, our Manager provides us with technical, administrative and commercial services for an initial term expiring on June 3, 2010, with automatic one-year renewals for an additional eight years, at our option. Our Manager is ultimately owned by Machairiotissa Holdings Inc., which is a corporation wholly-owned by Polys Hajioannou. Operating Results Our operating results are largely driven by the following factors:  Ownership days. We define ownership days as the aggregate number of days in a period during which each vessel in our fleet has been owned by us. Ownership days are an indicator of the size of our fleet over a period and affect both the amount of revenues and the amount of expenses that we record during a period.  Available days. We define available days (also referred to as voyage days) as the total number of days in a period during which each vessel in our fleet was in our possession net of off-hire days associated with scheduled maintenance, which includes major repairs, drydockings, vessel upgrades or special or intermediate surveys. Available days are used to measure the number of days in a period during which vessels should be capable of generating revenues.  Operating days. We define operating days as the number of our available days in a period less the aggregate number of days that our vessels are off-hire due to any reason, excluding scheduled maintenance. Operating days are used to measure the aggregate number of days in a period during which vessels actually generate revenues.  Fleet utilization. We calculate fleet utilization by dividing the number of our operating days during a period by the number of our ownership days during that period. Fleet utilization is used S-20 to measure a companys ability to efficiently find suitable employment for its vessels and minimize the number of days that its vessels are off-hire for reasons such as scheduled repairs, vessel upgrades, drydockings or special surveys. During the three years ended December 31, 2009, our average annual fleet utilization rate was approximately 99.30%. However, an increase in annual off-hire days could reduce our operating days, and therefore, our fleet utilization.  Time charter equivalent rates. We define time charter equivalent rates, or TCE rates, as our charter revenues less commissions and voyage expenses during a period divided by the number of our available days during the period. TCE rate is a standard shipping industry performance measure used primarily to compare daily earnings generated by vessels on period time charters and trip time charters with daily earnings generated by vessels on voyage charters, because charter rates for vessels on voyage charters are generally not expressed in per day amounts, while charter rates for vessels on period time charters and trip time charters generally are expressed in such amounts. We have only rarely employed our vessels on voyage charter and, as a result, generally our TCE rates equal our time charter rates.  Daily vessel operating expenses. We define daily vessel operating expenses to include the costs for crewing, insurance, lubricants, spare parts, provisions, stores, repairs, maintenance, statutory and classification expense, drydocking, intermediate and special surveys and other miscellaneous items. Daily vessel operating expenses are calculated by dividing vessel operating expenses by ownership days for the relevant period. Our ability to control our fixed and variable expenses, including our daily vessel operating expenses, also affects our financial results. In addition, factors beyond our control, such as developments relating to market premiums for insurance and the value of the U.S. dollar compared to currencies in which certain of our expenses, including certain crew wages, are denominated can cause our vessel operating expenses to increase. The following table reflects our ownership days, available days, operating days, fleet utilization, TCE rates and daily vessel operating expenses for the periods indicated: Year Ended December 31, 2007 2008 2009 Ownership days 3,914 4,075 4,817 Available days 3,914 4,040 4,795 Operating days 3,913 4,025 4,778 Fleet utilization 99.98% 98.77% 99.19% TCE rates $ 42,327 $ 49,626 $ 34,208 Daily vessel operating expenses $ 3,176 $ 4,323 $ 4,075 Revenues Our revenues are driven primarily by the number of vessels in our fleet, the number of days during which our vessels operate and the amount of daily charter rates that our vessels earn under our charters, which, in turn, are affected by a number of factors, including:  levels of demand and supply in the drybulk shipping industry;  the age, condition and specifications of our vessels;  the duration of our charters;  our decisions relating to vessel acquisitions and disposals;  the amount of time that we spend positioning our vessels;  the availability of our vessels, which is related to the amount of time that our vessels spend in drydock undergoing repairs and the amount of time required to perform necessary maintenance or upgrade work; and  other factors affecting charter rates for drybulk vessels. Revenue is recognized as earned on a straight-line basis over the charter period in respect of charter agreements that provide for varying rates. The difference between the revenue recognized and the actual charter rate is recorded either as unearned revenue or accrued revenue (see Unearned S-21 Revenue/Accrued Revenue below). Commissions (address and brokerage), regardless of charter type, are always paid by us and are deferred and amortized over the related charter period and are presented as a separate line item in revenues to arrive at net revenues in the accompanying combined and consolidated statements of income. Revenues from our period time charters comprised 48.9%, 83.6% and 92.8%, respectively, of our charter revenues for the years ended December 31, 2007, 2008 and 2009. The revenues from our spot charters comprised 51.1%, 16.4% and 7.2%, respectively, of our charter revenues for the years ended December 31, 2007, 2008 and 2009. Vessels operating on period time charters provide more predictable cash flows, but can yield lower profit margins than vessels operating in the spot market during periods characterized by favorable market conditions. Vessels operating in the spot market generate revenues that are less predictable than those on period time charters, but may enable us to capture increased profit margins during periods of high drybulk charter rates, although we are exposed to the risk of low drybulk charter rates, which may have a materially adverse impact on our financial performance. If we fix vessels on period time charters, future spot market rates may be higher or lower than those rates at which we have time chartered our vessels. We are constantly evaluating opportunities to increase the number of our drybulk vessels employed on period time charters, but only expect to enter into additional period time charters if we can obtain contract terms that satisfy our criteria. Unearned Revenue/Accrued Revenue Unearned revenue as of December 31, 2009 includes: (i) revenue received prior to the balance sheet date relating to services to be rendered after the balance sheet date amounting to $4.0 million as of December 31, 2009 and (ii) deferred revenue resulting from straight-line revenue recognition in respect of charter agreements that provide for varying charter rates amounting to $29.5 million, all of which will be recognized as revenue during the period from January 1, 2010 until March 1, 2015. Accrued revenue as of December 31, 2009 represents revenue earned prior to cash being received from varying charter rates in the amount of $1.7 million. Unearned revenue as of December 31, 2008 includes: (i) revenue received prior to the balance sheet date relating to services that were rendered after the balance sheet date amounting to $6.4 as of December 31, 2008 and (ii) deferred revenue resulting from straight-line revenue recognition in respect of charter agreements that provide for varying charter rates of which $2.1 million would be recognized as revenue during the period ending December 31, 2009 and $11.8 million of which would be recognized as revenue during the period from January 1, 2011 until March 31, 2015. Accrued revenue as of December 31, 2008 represents revenue earned prior to cash being received from varying charter rates in the amount of $3.9 million. We did not record any unearned revenue or accrued revenue relating to varying charter rates for the years prior to 2008, as we did not have any charter agreements before 2008 that provided for such varying charter rates. For more information, refer to Note 21 to our financial statements included with our Annual Report on Form 20-F. Commissions We pay commissions ranging up to 4.75% on our period time and trip time charters, which are a type of spot charter, to unaffiliated ship brokers, other brokers associated with our charterers and to our charterers. These commissions are directly related to our revenues, from which they are deducted. We expect that the amount of our total commissions to unaffiliated ship brokers and unaffiliated in-house brokers will continue to grow as the size of our fleet grows and revenues increase following delivery of our five remaining contracted newbuilds and as a result of additional vessel acquisitions. These commissions do not include fees we pay to our Manager, which are described under Item 4. Information on the CompanyB. Business OverviewManagement of Our Fleet in our Annual Report on Form 20-F. S-22 Voyage Expenses We charter our vessels primarily through period time charters and trip time charters under which the charterer is responsible for most voyage expenses, such as the cost of bunkers, port expenses, agents fees, canal dues, extra war risks insurance and any other expenses related to the cargo. We are responsible for the remaining voyage expenses such as draft surveys, hold cleaning, postage and other minor miscellaneous expenses related to the voyage. We generally do not employ our vessels on voyage charters under which we would be responsible for all voyage expenses; therefore, we have not experienced during the relevant periods, and do not expect to experience, material changes to our voyage expenses. Vessel Operating Expenses Vessel operating expenses include costs for crewing, insurance, lubricants, spare parts, provisions, stores, repairs, maintenance, statutory and classification expense, drydocking, intermediate and special surveys and other minor miscellaneous items. We expect that crewing costs will continue to increase in the future due to the shortage in the supply of qualified personnel. In addition, we expect that insurance costs, drydocking and maintenance costs will increase as our vessels age. In addition, a portion of our vessel operating expenses, primarily crew wages to our Greek crew members, are in currencies other than the U.S. dollar. These expenses may increase or decrease as a result of fluctuation of the U.S. dollar against these currencies. Depreciation We depreciate our drybulk vessels on a straight-line basis over the expected useful life of each vessel. Depreciation is based on the cost of the vessel less its estimated residual value. We estimate the useful life of our vessels to be 25 years from the date of delivery from the shipyard. Furthermore, we estimate the residual value of our vessels to be $182 per light-weight ton. Vessels, Net Vessels are recorded at their historical cost, which consists of the contracted purchase price, any direct material expenses incurred upon acquisition (including improvements, on-site supervision expenses incurred during the construction period, commissions paid, delivery expenses and other expenditures to prepare the vessel for her initial voyage) and financing costs incurred during the construction of the vessel. Subsequent expenditures for conversions and major improvements are also capitalized when it is determined that they appreciably extend the life, increase the earning capacity or improve the efficiency or safety of the vessels. If such factors are not met, such expenditures are not capitalized and, instead, are charged to expenses as incurred. Prior to our initial public offering which was completed in June 2008, we financed vessel construction through interest-free owners advances during the relevant periods and utilized the specific loan method of accounting. As a result, no interest was capitalized as a component of vessel cost for the year ended December 31, 2007. For the year ended December 31, 2008, we capitalized interest amounting to $304,115. For the year ended December 31, 2009, we capitalized interest amounting to $58,826. Under our management agreement with our Manager, for purchases of vessels including with respect to each of our six remaining contracted newbuilds, we will pay our Manager a commission of 1.0% on the contract price of the relevant vessel for our Managers services in connection with finalizing the contract, arranging for various regulatory approvals and bank financing and other administrative services. In addition, we pay our Manager a flat fee of $375,000 per newbuild, for the on-premises supervision of all newbuilds we have agreed to acquire pursuant to shipbuilding contracts, memoranda of agreement, or otherwise. These amounts payable to our Manager will be included as part of the vessel cost. General and Administrative Expenses General and administrative expenses consist of management fees paid to our Manager, which is a related party, in relation to management services offered, and expenses paid to third parties associated with us being a public company, which include the preparation of disclosure documents, legal and accounting S-23 costs, incremental director and officer liability insurance costs, director compensation and costs related to compliance with the Sarbanes-Oxley Act of 2002. In relation to management fees, during the period from January 1, 2005 to December 31, 2007, we paid our Manager a management fee of $50,000 per year for each vessel in our fleet and a fee of 0.4% on gross freight, charter hire, ballast bonus and demurrage, excluding any amortization of time charter discount to revenue. The management fee has been recorded as a general and administrative expense. On January 1, 2008, we amended the vessel management agreements in effect at the time, and from that period onwards we have been required to pay our Manager a management fee of $575 per day per vessel and a fee of 1.0% on gross freight, charter hire, ballast bonus and demurrage. In connection with our initial public offering which was completed in June 2008, we entered into a new management agreement to replace our then existing arrangements with our Manager. Under our new management agreement, we have continued to pay a management fee of $575 per day per vessel and a fee of 1.0% on gross freight, charter hire, ballast bonus and demurrage. In addition to the fees described above, we pay our Manager the commissions and fees with respect to vessel purchases and newbuilds described above in Vessels, Net and the commissions with respect to vessel sales described below under Gain on Sale of Assets. Although we have not, within the past five years, deployed our vessels on bareboat charter and do not currently have any plans to deploy our vessels on bareboat charter, under our management agreement, we will also provide our Manager with a fee of $250 per day per vessel deployed on bareboat charter for providing commercial, technical and administrative services. We expect that the amount of our total management fees will increase following the delivery of our six contracted newbuilds and as a result of additional vessel acquisitions. In relation to expenses paid to third parties associated with our being a public company, our financial statements for periods prior to our initial public offering, which was completed in June 2008, show our results of operations as a private company when we did not pay any compensation to our directors and officers. As a public company since June 2008, we have incurred additional general and administrative expenses. We expect that the primary components of general and administrative expenses, other than the management fees described above, will continue to consist of expenses associated with being a public company, which include the preparation of disclosure documents, legal and accounting costs, incremental director and officer liability insurance costs, director compensation and costs related to compliance with the Sarbanes-Oxley Act of 2002. Interest Expense and Other Finance Costs We incur interest expense on outstanding indebtedness under our existing credit facilities, which we include in interest expenses. We also incurred financing costs in connection with establishing those facilities, which is included in our finance costs and amortization and write-off of deferred finance charges. We will incur additional interest expense in the future on our outstanding borrowings and under future borrowings. Inflation Inflation has only a moderate effect on our expenses given current economic conditions. In the event that significant global inflationary pressures appear, these pressures would increase our operating, voyage, administrative and financing costs. Gain on Sale of Assets Our subsidiary, Maxpente Shipping Corporation, and certain other entities that were under common control with our subsidiaries prior to our initial public offering which was completed in June 2008 (but which were not transferred to Safe Bulkers, Inc. in connection with the offering), each owned vessels that were sold during the year ended December 31, 2007. Below is a table listing the vessels, their classes, the names of the owning entities prior to disposal and dates of disposal. S-24 Vessel Name Class Owner Disposal Date Pedhoulas Farmer Kamsarmax Maxpente Shipping Corporation January 9, 2007 Pedhoulas Fighter Kamsarmax Maxtria Shipping Corporation January 26, 2007 Kanaris Panamax Kanastro Shipping Corporation February 20, 2007 Eleni (the Old Eleni
